Exhibit 10.1

 

CUTERA, INC.

 

2019 EQUITY INCENTIVE PLAN

 

The Cutera, Inc. 2004 Equity Incentive Plan, as amended and restated on April
13, 2017, is hereby amended and restated as the Cutera, Inc. 2019 Equity
Incentive Plan, effective as of June 14, 2019, subject to stockholder approval
on June 14 2019.

 

1.             Purposes of the Plan. The purposes of this Plan are:

 

 

●

to attract and retain the best available personnel for positions of substantial
responsibility,

 

 

●

to provide additional incentive to Employees, Directors and Consultants, and

 

 

●

to promote the success of the Company's business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

 

2.             Definitions. As used herein, the following definitions will
apply:

 

(a)     “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b)     “Affiliated SAR” means an SAR that is granted in connection with a
related Option, and which automatically will be deemed to be exercised at the
same time that the related Option is exercised.

 

(c)     “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

(d)     “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares and other stock or cash awards as the Administrator may
determine.

 

(e)     “Award Agreement” means the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.

 

(f)     “Board” means the Board of Directors of the Company.

 

(g)     “Change in Control” means the occurrence of any of the following events:

 

(i)     Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(ii)     The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

1

--------------------------------------------------------------------------------

 

 

(iii)     A change in the composition of the Board occurring within a two-year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

(iv)     The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

(h)     “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

 

(i)     “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

 

(j)     “Common Stock” means the common stock of the Company.

 

(k)     “Company” means Cutera, Inc., a Delaware corporation, or any successor
thereto.

 

(l)     “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

 

(m)     “Determination Date” means the latest possible date established by the
Administrator, in its discretion, for the calculation of a Performance Goal.

 

(n)     “Director” means a member of the Board.

 

(o)     “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(p)     “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director's fee by the Company will be sufficient to
constitute “employment” by the Company.

 

(q)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r)     “Exchange Program” means a program under which (i) outstanding Awards
are surrendered or cancelled in exchange for Awards of the same type (which may
have lower exercise prices and different terms), Awards of a different type,
and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.

 

(s)     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)     If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value will be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

2

--------------------------------------------------------------------------------

 

 

(ii)     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(iii)     In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

(t)      “Fiscal Year” means the fiscal year of the Company.

 

(u)      “Freestanding SAR” means a SAR that is granted independently of any
Option.

 

(v)      “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(w)      “Inside Director” means a Director who is an Employee.

  

(x)      “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

(y)      “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(z)      “Option” means a stock option granted pursuant to the Plan.

 

(aa)     “Outside Director” means a Director who is not an Employee.

 

(bb)     “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(cc)     “Participant” means the holder of an outstanding Award.

 

(dd)     “Performance Goals” will have the meaning set forth in Section 12 of
the Plan.

 

(ee)      “Performance Period” means any Fiscal Year or such other period as
determined by the Administrator in its sole discretion.

 

(ff)      “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

 

(gg)     “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

  

(hh)     “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

 

(ii)      “Plan” means this 2019 Equity Incentive Plan.

 

3

--------------------------------------------------------------------------------

 

 

(jj)       “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.

 

(kk)      “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
8. Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

 

(ll)       “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

(mm)    “Section 16(b) “ means Section 16(b) of the Exchange Act.

 

(nn)     “Service Provider” means an Employee, Director or Consultant.

 

(oo)     “Share” means a share of the Common Stock, as adjusted in accordance
with Section 17 of the Plan.

 

(pp)     “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a SAR.

 

(qq)     “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(rr)      “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which will require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR will be canceled to the same extent).

 

(ss)     “Unvested Awards” will mean Options or Restricted Stock that (i) were
granted to an individual in connection with such individual’s position as an
Employee and (ii) are still subject to vesting or lapsing of Company repurchase
rights or similar restrictions.

 

3.             Stock Subject to the Plan.

 

(a)     Stock Subject to the Plan. Subject to the provisions of Section 17 of
the Plan, as of June 14 2019, the maximum aggregate number of shares of common
stock that may be awarded and sold under the Plan was 11,101,192, of which
996,603 shares remained available for future awards.

 

(b)     Full Value Awards. Any Shares subject to Awards granted prior to June
14, 2019 with an exercise price less than Fair Market Value on the date of grant
of such Awards will be counted against the numerical limits of this Section 3 as
2.12 Shares for every one Share subject thereto. Further, if Shares acquired
pursuant to any such Award are forfeited or repurchased by the Company and would
otherwise return to the Plan pursuant to Section 3(c), 2.12 times the number of
Shares so forfeited or repurchased will return to the Plan and will again become
available for issuance. This Section 3(b) shall not apply to Awards granted on
or after June 14, 2019.

  

(c)     Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units, is forfeited to or
repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). Upon exercise of a Stock Appreciation
Right settled in Shares, the gross number of Shares covered by the portion of
the Award so exercised will cease to be available under the Plan. If the
exercise price of an Option is paid by tender to the Company, or attestation to
the ownership, of Shares owned by the Participant, the number of Shares
available for issuance under the Plan will be reduced by the gross number of
Shares for which the Option is exercised. Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if unvested Shares of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units are repurchased by the Company or are forfeited to
the Company, such Shares will become available for future grant under the Plan.
Shares used to pay the tax and/or exercise price of an Award will not become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing provisions of this Section 3(c), subject to
adjustment provided in Section 17, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under
Section 422 of the Code, any Shares that become available for issuance under the
Plan under this Section 3(c).

 

4

--------------------------------------------------------------------------------

 

 

(d)     Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

 

4.            Administration of the Plan.

 

(a)     Procedure.

 

(i)       Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii)      Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iii)     Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

(b)     Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:

 

(i)       to determine the Fair Market Value;

 

(ii)      to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)     to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)     to approve forms of agreement for use under the Plan; 

  

(v)      with the approval of the Company’s stockholders, to institute an
Exchange Program;

 

(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(viii)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

(ix)     to modify or amend each Award (subject to Section 22(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;

 

5

--------------------------------------------------------------------------------

 

 

(x)      to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Award that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld (the Fair Market Value of the Shares to
be withheld will be determined on the date that the amount of tax to be withheld
is to be determined and all elections by a Participant to have Shares withheld
for this purpose will be made in such form and under such conditions as the
Administrator may deem necessary or advisable);

 

(xi)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and

 

(xiii)   to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)     Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

5.             Eligibility and Minimum Vesting.

 

(a) Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Shares, and
such other cash or stock awards as the Administrator determines may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees.

 

(b) Minimum Vesting. Except as provided below, all Awards granted on or after
June 14, 2019 that are designated to be settled in Shares shall be subject to
the following minimum vesting requirements. All such time-based Awards shall
vest over a period of at least one year from the date the Award was granted. All
such performance-based Awards shall vest over a Performance Period of not less
than one year, which may include the Fiscal Year during which the Award is
granted. The foregoing minimum vesting requirements shall not apply: (i) with
respect to 5% of the Shares which remain available for future awards as set
forth in Section 3(a) (such 5% being the “Carve-Out Exception”), and (ii) to the
vesting of an Award that is accelerated as a result of a Participant’s death or
Disability, a Change in Control under terms consistent with this Plan or the
Administrator’s exercise of discretion in accordance with the terms of this
Plan. To the extent Section 3(a) is amended to increase the number of Shares
reserved therein, then 5% of the Shares subject to such increase shall be added
to, and increase, the number of Shares subject to the Carve-Out Exception.

 

6.             Stock Options.

 

(a)     Limitations.

 

(i)     Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000 (U.S.), such Options will
be treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.

  

(ii)     The following limitations will apply to grants of Options:

 

(1)     No Service Provider will be granted, in any Fiscal Year, Options to
purchase more than 1,000,000 Shares.

 

6

--------------------------------------------------------------------------------

 

 

(2)     In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,000,000 Shares, which will not
count against the limit set forth in Section 6(a)(ii)(1) above.

 

(3)     The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 17.

 

(4)     If an Option is cancelled in the same Fiscal Year in which it was
granted (other than in connection with a transaction described in Section 17),
the cancelled Option will be counted against the limits set forth in
subsections (1) and (2) above.

 

(b)     Term of Option. The term of each Option will be stated in the Award
Agreement, but in no event will the term be greater than seven (7) years from
the date of grant. In the case of an Incentive Stock Option, the term will be
seven (7) years from the date of grant or such shorter term as may be provided
in the Award Agreement. Moreover, in the case of an Incentive Stock Option
granted to a Participant who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Award Agreement.

 

(c)     Option Exercise Price and Consideration.

 

(i)     Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

 

(1)     In the case of an Incentive Stock Option

 

a)     granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant. 

 

b)     granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than 100% of the
Fair Market Value per Share on the date of grant.

 

c)     Notwithstanding the foregoing, Incentive Stock Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

 

(2)     In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator, but the per Share exercise price will
be no less than 100% of Fair Market Value per Share on the date of grant.
Notwithstanding the foregoing, Nonstatutory Stock Options may be grated with a
per Share exercise price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code.

  

(3)     Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

 

(4)     Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note;
(4) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option will be exercised and provided that accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company; (5) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan; (6) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant's participation in any
Company-sponsored deferred compensation program or arrangement; (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (8) any combination of the foregoing methods of
payment.

 

7

--------------------------------------------------------------------------------

 

 

(d)     Exercise of Option.

 

(i)     Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

  

An Option will be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 17 of the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)     Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant's termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

  

(iii)     Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant's Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant's termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

  

(iv)     Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant's death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant's designated beneficiary, provided such
beneficiary has been designated prior to Participant's death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant's estate or by the person(s) to whom the
Option is transferred pursuant to the Participant's will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant's death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

8

--------------------------------------------------------------------------------

 

 

7.             Restricted Stock.

 

(a)     Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

 

(b)     Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Notwithstanding the
foregoing sentence, during any Fiscal Year no Participant will receive more than
an aggregate of 300,000 Shares of Restricted Stock. Notwithstanding the
foregoing limitation, in connection with his or her initial service as an
Employee, an Employee may be granted an aggregate of up to an additional 300,000
Shares of Restricted Stock. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

 

(c)     Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

(d)     Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

 

(e)     Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.

  

(f)     Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.

 

(g)     Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will not be entitled to
receive dividends or other distributions paid with respect to such Shares.
Following the lapse of the Period of Restriction, Service Providers will be
entitled to receive all dividends or other distributions paid with respect to
such Shares that accrue after the lapse of the Period of Restrictions. If any
such dividends or distributions are paid in Shares, the Shares will be subject
to the same restrictions on transferability as the Shares with respect to which
they were paid.

 

(h)     Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

 

(i)     Performance Restrictions. The Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator.

 

8.             Restricted Stock Units.

 

(a)     Grant. Restricted Stock Units may be granted at any time and from time
to time as determined by the Administrator. Each Restricted Stock Unit grant
will be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 8(d), may be left to the discretion of the Administrator.
Notwithstanding anything to the contrary in this subsection (a), during any
Fiscal Year of the Company, no Participant will receive more than an aggregate
of 300,000 Restricted Stock Units. Notwithstanding the limitation in the
previous sentence, in connection with his or her initial service as an Employee,
an Employee may be granted an aggregate of up to an additional 300,000
Restricted Stock Units.

 

9

--------------------------------------------------------------------------------

 

 

(b)     Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. After the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any restrictions for
such Restricted Stock Units. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion will
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

 

(c)     Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.

 

(d)     Form and Timing of Payment. Payment of earned Restricted Stock Units
will be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof. Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.

  

(e)     Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

 

(f)     Performance Restrictions. The Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator.

 

9.             Stock Appreciation Rights.

 

(a)     Grant of SARs. Subject to the terms and conditions of the Plan, a SAR
may be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion. The Administrator may
grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination
thereof.

 

(b)     Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider; provided, however,
no Service Provider will be granted, in any Fiscal Year, SARs covering more than
1,000,000 Shares. Notwithstanding the limitation in the previous sentence, in
connection with his or her initial service a Service Provider may be granted
SARs covering up to an additional 1,000,000 Shares. The foregoing limitations
will be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 17. In addition, if a SAR is cancelled in
the same Fiscal Year in which it was granted (other than in connection with a
transaction described in Section 17), the cancelled SAR will be counted against
the numerical share limits set forth above.

 

(c)     Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of SARs granted under the Plan; provided, however, that the per Share
exercise price of a SAR will be no less than 100% of the Fair Market Value per
Share on the date of grant. However, the exercise price of Tandem or Affiliated
SARs will equal the exercise price of the related Option.

 

(d)     Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR will expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR will be for no more than one hundred percent
(100%) of the difference between the exercise price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR will be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option. 

 

10

--------------------------------------------------------------------------------

 

 

(e)     Exercise of Affiliated SARs. An Affiliated SAR will be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.

 

(f)     Exercise of Freestanding SARs. Freestanding SARs will be exercisable on
such terms and conditions as the Administrator, in its sole discretion, will
determine.

 

(g)     SAR Agreement. Each SAR grant will be evidenced by an Award Agreement
that will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

  

(h)     Maximum Term/Expiration of SARs. An SAR granted under the Plan will
expire upon the date determined by the Administrator, in its sole discretion,
and set forth in the Award Agreement. Notwithstanding the foregoing provisions
of this Section 9, the rules of Section 6(b) relating to the maximum term,
(i.e., that an SAR may not have a term longer than seven (7) years from the date
of grant) and Section 6(d) relating to post-termination exercise also will apply
to SARs.

 

(i)     Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)      The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii)     The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

10.           Performance Units and Performance Shares.

 

(a)     Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant provided
that during any Fiscal Year, (i) no Participant will receive Performance Units
having an initial value greater than $2,000,000, and (ii) no Participant will
receive more than 300,000 Performance Shares. Notwithstanding the foregoing
limitation, in connection with his or her initial service, a Service Provider
may be granted up to an additional 300,000 Performance Shares.

 

(b)     Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

 

(c)     Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Administrator in its
discretion.

 

11

--------------------------------------------------------------------------------

 

 

(d)     Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

 

(e)     Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

(f)     Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.

 

(g)     Performance Restrictions. The Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator.

 

11.           Formula Award Grants to Outside Directors.

 

All grants of Awards to Outside Directors pursuant to this Section will be
automatic and nondiscretionary and will be made in accordance with the following
provisions:

 

(a)     Type of Award. All Awards granted pursuant to this Section will be
Restricted Stock and, except as otherwise provided herein, will be subject to
the other terms and conditions of the Plan.

 

(b)     No Discretion. No person will have any discretion to select which
Outside Directors will be granted Awards under this Section or to determine the
number of Shares to be covered by such Restricted Stock (except as provided in
Sections 11(f), 13 and 17).

 

(c)     Initial Award. Each person who first becomes an Outside Director
following the Registration Date will be automatically granted a number of Shares
of Restricted Stock determined by dividing $150,000 by the closing market price
of the Common Stock on the date such person first becomes an Outside Director
and rounding down to the nearest full share (the “Initial Award”) on or about
the date on which such person first becomes an Outside Director, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy; provided, however, that an Inside Director who ceases to be an Inside
Director, but who remains a Director, will not receive a First Option.

 

(d)     Subsequent Award. Each Outside Director will be automatically granted a
number of Shares of Restricted Stock determined by dividing $100,000 by the
closing market price of the Common Stock on the date of the annual meeting of
the stockholders of the Company and rounding down to the nearest full share (a
“Subsequent Award”), if as of such date, he or she will have served on the Board
for at least the preceding six (6) months.

 

(e)     Terms. The terms of each Initial Award and the Subsequent Award granted
pursuant to this Section will be as follows:

 

(i)      Subject to Section 17, the Initial Award will vest as to 1/3rd of the
Shares subject to such Initial Award on each anniversary of its date of grant,
provided that the Participant continues to serve as a Director through each such
date.

 

(ii)     Subject to Section 17, the Subsequent Award will vest as to 100% of the
Shares subject to such Award on the first anniversary of its date of grant,
provided that the Participant continues to serve as a Director through such
date.

  

12

--------------------------------------------------------------------------------

 

 

(f)     Amendment. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Section 11, including, without
limitation, the number of Shares and exercise prices thereof or the type of
Award to be granted, with respect to Awards granted on or after the date the
Administrator determines to make any such change or revision.

 

12.          Performance Goals. The granting and/or vesting of Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and other incentives under the Plan may be made subject to the attainment
of performance goals relating to one or more business criteria and may provide
for a targeted level or levels of achievement (“Performance Goals”) including:
(i) cash position, (ii) earnings per Share, (iii) net income, (iv) operating
cash flow, (v) operating income, (vi) operating expenses, (vii) product
revenues, (viii) profit after-tax, (ix) revenue, (x) revenue growth, and
(xii) total stockholder return. Prior to the Determination Date, the
Administrator will determine whether any significant element(s) will be included
in or excluded from the calculation of any Performance Goal with respect to any
Participant. Any Performance Goals may be used to measure the performance of the
Company as a whole or a business unit of the Company and may be measured
relative to a peer group or index. With respect to any Award, Performance Goals
may be used alone or in combination. The Performance Goals may differ from
Participant to Participant and from Award to Award. Prior to the Determination
Date, the Administrator will determine whether any significant element(s) will
be included in or excluded from the calculation of any Performance Goal with
respect to any Participant.

 

13.          Outside Director Limitations. No Outside Director may be granted,
in any Fiscal Year, Awards with a grant date fair value (determined in
accordance with U.S. generally accepted accounting principles) of greater than
$300,000. Any Awards granted to an individual while he or she was an Employee,
or while he or she was a Consultant but not an Outside Director, will not count
for purposes of the limitations under this Section 13.

 

14.          Leaves of Absence. Unless the Administrator provides otherwise,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company, or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months and one day
following the commencement of such leave any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.

 

15.          Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

16.          Dividends. To the extent an Award permits the payment of dividends
or other distributions on the Shares underlying the Award, Participants will not
be entitled to receive such dividends or other distributions until such Award
vests. For the avoidance of doubt, Participants will never be entitled to
receive dividends or other distributions paid with respect to Shares underlying
an Award that accrue prior to the vesting of such Award.

 

17.           Adjustments; Dissolution or Liquidation; Merger or Change in
Control.

 

(a)     Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall appropriately adjust the
number and class of Shares that may be delivered under the Plan and/or the
number, class, and price of Shares covered by each outstanding Award, and the
numerical Share limits set forth in Sections 3, 6, 7, 8, 9, 10 and 13.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

 

(c)     Change in Control. In the event of a Change in Control, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Award, the Participant will fully vest in and have the right to exercise all of
his or her outstanding Options and Stock Appreciation Rights, including Shares
as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock shall lapse, and, with respect to Restricted
Stock Units, Performance Shares and Performance Units, all performance goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted for in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion, and the
Option or Stock Appreciation Right will terminate upon the expiration of such
period.

  

With respect to Awards granted to an Outside Director that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant not at the request of the successor, then the
Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares subject to the Award,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock shall lapse, and, with respect
to Restricted Stock Units, Performance Shares and Performance Units, all
performance goals or other vesting criteria will be deemed achieved at target
levels and all other terms and conditions met.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Share or Performance Unit, for each Share subject to such
Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.

 

Notwithstanding anything in this Section 17(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

18.           Tax Withholding

 

(a)     Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

  

14

--------------------------------------------------------------------------------

 

 

(b)     Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.

 

19.          No Effect on Employment or Service. Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant's relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant's right or the Company's right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

20.           Date of Grant. The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such later date as is determined by the Administrator. Notice of
the determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

21.           Term of Plan. Subject to Section 25 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect
until the date of the annual meeting of the stockholders of the Company in 2029,
unless terminated earlier under Section 22 of the Plan.

 

22.           Amendment and Termination of the Plan.

 

(a)     Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.

 

(b)     Stockholder Approval. The Company will obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)     Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

23.           Conditions Upon Issuance of Shares.

 

(a)     Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b)     Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

(c)     Company Policy. Any Shares received by a Participant pursuant to an
Award granted on or after June 14, 2019, shall, to the extent applicable, be
subject to the terms of the Company’s Stock Ownership Guidelines, as amended.
Further, any amounts, whether in cash or Shares, received by a Participant
pursuant to an Award granted on or after June 14, 2019 shall, to the extent
applicable, be subject to a right of recoupment by the Company under the terms
of the Company’s Clawback Policy adopted by the Board and as further amended
from time to time hereafter.

 

15

--------------------------------------------------------------------------------

 

 

24.           Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.

 

25.           Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 

16